DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, it cannot be determined how can “the second component is arranged adjacent the second end and between a bulkhead of the second end”? and where is the “bulkhead” located relatively with the second end?


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sebille et al. (9,908,659) in view of Candau et al. (6,010,706).
Sebille et al. disclose, in figs. 1-5, re-claim 1, a fresh composition delivery system comprising: a cosmetic composition comprising: a first component 11, wherein the first component is sealed: and
a second component 21, wherein the second component is sealed independently of the first component: and a package for keeping the first component and second component of the composition separate before use, the package comprising:
a tube 1 having a first portion adjacent the first end 12 defining a reservoir, a quantity of the first component 11 stored in the reservoir, and a second portion of the tube adjacent the second end having an inner surface of the open second end of the tube defining an inwardly directed sealing 
 a cartridge 2 having a tubular body dimensioned to fit closely in the second portion of the tube, the body having an outwardly directed sealing surface for engaging the inwardly directed sealing surface of the tube in airtight engagement, an inner end of the body positioned in the tube such the inner end opens toward the reservoir, an outer end of the body opposite the inner end, a foil inner seal 22 closing the inner end, an actuator membrane 24 located in the body between the inner end and the outer end, the actuator membrane forming a hermetic barrier between the inner end and the outer end of the body; a chamber defined in the body between the foil inner seal and the actuator membrane, a quantity of the second component 21 stored in the chamber; a dart 23 mounted on the actuator membrane in a first position such that an upper end of the dart projects upward into the chamber toward the foil inner seal, the actuator membrane movable toward the inner end such that the dart pierces a lower or bottom end of the foil inner seal to release the quantity of the second component into the quantity of the first component to allow for mixing of the composition in a first dispensing step, see col 5, lines 60-67), wherein the actuator membrane reverts to the first position (see col. 6, lines 1-6); wherein three arms are integrally formed with the body of the cartridge and extend from the body to support the dart, and wherein the three 26 arms enhance stability of the dart and the actuator membrane (see fig. 3 and col. 5, lines 5-10);  and a dispensing spout 3 with a cap 4 at a first end and an open second end, the cap removable from the dispensing cap, wherein the actuator membrane moves from the first position to a second position being capable of dispensing the mixed composition through the dispensing spout in a second dispensing step.
Sebille et al. lack to disclose the cosmetic composition comprising the first component including a dermatologically acceptable carrier, and the second component including at least one unstable active ingredient.

Candau et al. teach, in fig. 1, a fresh composition delivery system comprising: a cosmetic composition comprising: a first component including a dermatologically acceptable carrier L (hydrophilic gelling agent, see col. 3, lines 35-40), and the second component including at least one unstable active ingredient P (ascorbic acid or  Vitamin C, see col. 1, lines 20-32); wherein the second component is sealed independently of the first component; and a package for keeping the first component and second component of the composition separate before use.
Therefore, it would have been obvious, in view of teaching of Candau et al., to modify the invention of Sebille et al. with the cosmetic composition comprising the first component including a dermatologically acceptable carrier, and the second component including at least one unstable active ingredient, in order to keep the first component and second component of a cosmetic composition separate before use.
 Re-claim 2, wherein the actuator membrane is an elastomeric bulb projecting convexly toward the outer end.
Re-claim 3, further comprising a foil outer seal 14 closing the outer end of the body of the cartridge. 
Re-claim 4, it is well known in the art for an outer foil seal has a tab projecting radially outwardly to facility removal of the foil outer seal from the outer end of the cartridge.
Re-claims 5, 6, Candau et al. teach , in col. 1,lines 21-25, the active ingredient can be selected from one of Vitamin C, Vitamin; and wherein the active ingredient is in a powder form (col. 2,lines 61-64).
Re-claims 7-10, it would have been obvious to modify the invention of Sebille et al. in view of Candau et al. with a force required to move the actuator to advance the dart to pierce the inner foil seal is in the range as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ233.
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.
Applicant argues that Candau lacks to teach the first component including a dermatologically acceptable carrier, and the second component including at least one unstable active ingredient.  However that is not persuasive because Candau et al. teach, in fig. 1,   a fresh composition delivery system comprising: a cosmetic composition comprising: a first component including a dermatologically acceptable carrier L (hydrophilic gelling agent, see col. 3, lines 35-40), and the second component including at least one unstable active ingredient P (ascorbic acid or Vitamin C, see col. 1, lines 20-32).
Applicant further argues that Sebille and Candau (either alone or in combination) fail to teach, suggest, or disclose the second component is arranged adjacent the second end and between a bulkhead of the second end and/or three arms are integrally formed with the body of the cartridge and extend from the body to support the dart, and wherein the three arms enhance stability of the dart and the actuator membrane. However, that is not persuasive because, it cannot be determined how can “the second component is arranged adjacent the second end and between a bulkhead of the second end”? and where is the “bulkhead” located relatively with the second end?
Examiner notes that Fig. 3 of the present application shows the second component 44 is arranged adjacent the second end 12 and between a bulkhead 26 or 38 and the second end 12. Sebille discloses, in fig. 1, the second component 21 is arranged adjacent the second end 13 and between a bulkhead 22 and the second end; and wherein three arms 26 are integrally formed with the body of the cartridge and extend from the body to support the dart, and wherein the three 26 arms enhance stability of the dart and the actuator membrane (see fig. 3 and col. 5, lines 5-10).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        January 14, 2021